Citation Nr: 0026786	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as a chronic disability resulting from an undiagnosed 
illness, and also claimed as a pre-exiting condition which 
was aggravated during a period of active duty service.

2.  Entitlement to service connection for end stage renal 
disease, claimed as a chronic disability resulting from an 
undiagnosed illness, and also claimed as being secondary to 
service-connected disability from hypertension.

3.  Entitlement to service connection for gouty arthritis in 
multiple joints, including arthritis of the left knee, 
claimed as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, knees, and ankles, claimed as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for pulmonary 
dysfunction, claimed as a chronic disability resulting from 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran has asserted that his disability from 
hypertension worsened during his active duty service from 
September 1990 to July 1991.  In his substantive appeal, he 
asserted that he was treated at a Department of Veterans 
Affairs (VA) medical center for hypertension and related 
renal insufficiency soon after his separation from service in 
1991.  He also advised the RO that he had been treated at the 
same VA facility for gouty arthritis affecting multiple 
joints, including a hip, wrist, knees, ankles, and elbows.  
To complete the record, all VA treatment records should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).  
Requests should be directed to all VAMC's indicated by the 
veteran including the VAMC in Birmingham, Alabama.  All such 
requests should be documented.

The veteran also asserted in his substantive appeal that he 
had been awarded disability benefits administered by the 
Social Security Administration.  As the medical records 
associated with his application for such benefits may be 
probative of the issues before the Board, such records should 
be obtained and considered by the RO.

This matter is remanded for the following action:

1.  The RO should take all necessary 
steps to obtain all the veteran's 
treatment records from the VAMC in 
Birmingham from July 1991 to the present.  
The veteran should also be contacted and 
asked if he was treated at any other VA 
facility during this time period.  If so, 
all such records should be obtained.  All 
attempts to obtain these records should 
be documented.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
SSA disability benefits, including the 
medical records relied upon concerning 
that claim.

3.  When this development is completed, 
the RO should determine whether any of 
the veteran's claims is well grounded.  
If so, the RO should undertake such 
further development as is warranted.  In 
particular, the RO should schedule the 
veteran for the appropriate VA 
examination to determine the relationship 
between the disability at issue and 
service, whether by incurrence or 
aggravation.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims for 
service connection for hypertension, 
renal disease, multiple joint pain, 
degenerative arthritis of the lumbar 
spine, and a pulmonary disorder.  

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



